732 F. Supp. 1329 (1990)
ALBERT EINSTEIN MEDICAL CENTER, et al.
v.
John F. WHITE, Jr., Secretary of Public Welfare, et al.
Civ. A. No. 88-8831.
United States District Court, E.D. Pennsylvania.
March 1, 1990.

ORDER
FULLAM, Chief Judge.
AND NOW, this 1st day of March, 1990, upon consideration of the various pending applications for interim relief, and for the reasons stated in this court's rulings on interim relief in the case of Temple University v. John F. White, Jr., C.A. 88-6646, 732 F. Supp. 1327 (to the extent those reasons apply to all hospitals, without regard to their classification or other individual distinguishing features), it is ORDERED:
1. That, with respect to all plaintiffs, and with respect to all bills paid or to be paid on or after the date of this Order, the defendants shall apply a rate calculation which does not include any "budget neutrality" adjustment in excess of 2.4%.
2. This Order is without prejudice to other aspects of the pending applications for additional interim relief, or to further such applications.